Title: To Thomas Jefferson from Thomas Appleton, 8 August 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 8th. August 1805
                  
                  By request of Mr. Mazzei I now enclose you three letters which I have receiv’d at various times from him since his departure for Rome.—By the first vessel bound to Baltimore, or Philadelphia, I shall send a small box containing some pamphlets on legislation, by Sigr. Laurenzi Luigi Antonio of Lucca, who has requested my attention to it, as it seems, it is to you Sir, he has dedicated this little work.—At the same time you will receive a small bag of peach and plumb-stones from Mr. Mazzei.—The letter, I sent to Mr. Fabbroni to be forwarded to Madme. Cerrachi, has been return’d to me, as that gentleman from his great delicacy declines being the medium of what he thinks may destroy her hopes of releif.—I have therefore sent it to a friend at Vienna, requesting he would deliver it in person.—On the 14th. of July Prince Bacechi was invested with the principality of Lucca.—if the utmost splendour and magnificence were any fair grounds on which could be rationally predicted the future happiness and prosperity of his subjects, their expectations would be great indeed; but the prudent and discerning part of the community seem to think otherwise.—It is to my understanding extremely difficult to Conceive the advantages they are to draw from this new organisation of their government, though we are Assured, it has been done by the unanimous request of the people.—The prince has taken the Court of the Tuilleries for his model in forming his own, nor is there an office either useful, or useless, with which he is not surrounded.—it is imagin’d that the expences of the present government will cost something more than twenty times the former charges during the republic; exclusive of this, there is another circumstance of more importance, to wit, that every species of authority is transferr’d from the hands of the people into those of the Prince.—Their constitution is nearly as follows. it declares “that the government of the republic of Lucca is confided into the hands of Pasquale Baciochi, and his male heirs forever; or in default thereof, it descends to the female line.—The prince regulates every part of the internal or external administration of the government,—names the ministers, privy-counsellors, Counsellors of State, and all public functioners either Civil, or military—likewise the Archbishop, with all the inferior ecclesiastical dignities his guard consists of four hundred Luchese gentlemen taken from the most distinguish’d families.—he is to have an annual pension of 300,000. Livres.—a palace magnificently furnish’d in the City, and another in the Country; to the latter must be annex’d a Sufficient territory as to produce 100,000. Livres annually.—Before he assumes the administration of the State, he is to take an oath to govern it with the Sole View to the felicity of the Luchese people.—There shall be two ministers of State, six privy–Counsellors, and a Secretary. There shall be a Senate compos’d of 36 members, who shall have attain’d the age of thirty.—two thirds of whom must possess an annual income (from lands), of 2000. Livres.—and the other third from among the litterate, and principal merchants.—the Senate to be renew’d by thirds every four years.—All the officers of State are to be Luchese, excepting the Civil and military judges, who may be foreigners.—
                  On the 26th. of the last month the City of Naples was threatned with total destruction from a very violent shock of earthquake—for many days previous Mont Vesuvio had not thrown out either flame or smoak, but the uncommon rumbling noise heard from within the volcano, caus’d the greatest inquietude.—About 9 in the evening a furious storm of wind arose which continu’d nearly half an hour—on a sudden, a perfect calm ensued, and immediately the shock, which is said to have lasted three minutes.—the motion was rather horizontal than Vertical, and in the direction from North to South. at 12 o’clock a smaller shock was felt, and at 3 in the morning another.—there is not a house but is shock to its very foundation, and many palaces are render’d uninhabitable.—It is observ’d that the strongest buildings suffer’d most.—the damage in the city alone, is estimated at thirty millions of ducats.
                  In the City of Avelino a College with all the students sunk into the earth; and twenty-two Villages have disappear’d. The beautiful palace at Caserto is partly in ruins; the Prince Royal escap’d to the fields, and the King fled to the sea.—Capoua has much suffer’d, and in the fall of the Castle it buried a company of Soldiers—We are not hitherto inform’d of the full extent of this calamity, but by the latest accounts from Naples, the government were hourly receiving advices even from the extremities of the Kingdom, of the disappearance of Villages, or of Castles.—in Short Sir, it is universally agreed, that had the second shock been equally violent as the first, not a City would have remain’d in the Kingdom.—I have the honor to be with very sincere respect Your most devoted Servant
                  
                     Th: Appleton 
                     
                  
               